Name: 95/107/EC: Commission Decision of 17 March 1995 allocating production and import quotas for methyl bromide, import quotas for hydrobromofluorocarbons and consumption quotas for hydrochlorofluorocarbons for the period 1 January to 31 December 1995
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  consumption;  production;  international trade;  natural environment
 Date Published: 1995-04-07

 Avis juridique important|31995D010795/107/EC: Commission Decision of 17 March 1995 allocating production and import quotas for methyl bromide, import quotas for hydrobromofluorocarbons and consumption quotas for hydrochlorofluorocarbons for the period 1 January to 31 December 1995 Official Journal L 079 , 07/04/1995 P. 0024 - 0028COMMISSION DECISION of 17 March 1995 allocating production and import quotas for methyl bromide, import quotas for hydrobromofluorocarbons and consumption quotas for hydrochlorofluorocarbons for the period 1 January to 31 December 1995 (95/107/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3093/94 of 15 December 1994 on substances that deplete the ozone layer (1), Whereas Article 7 (1) of Regulation (EC) No 3093/94 states that without prejudice to Article 4 (8) and unless the substances are intended for destruction by a technology approved by the Parties, for feedstock use in the manufacture of other chemicals or for quarantine and preshipment, the release for free circulation in the Community of controlled substances, for this Decision methyl bromide, hydrobromofluorocarbons and hydrochlorofluorocarbons, imported from third countries shall be subject to quantitative limits and that these limits may be modified pursuant to Article 7 (3); Whereas any increase of these quantitative limits may not lead to a Community consumption of controlled substances beyond the quantitative limits established according to the Montreal Protocol on substances that deplete the ozone layer; Whereas the amounts of substances resulting from the increase of these quantitative limits are allocated to applicants intending to import used or recycled substances, or substances to be used as a feedstock for the production of other substances, or substances to be destroyed by a technology approved by the Parties, which does not cause any additional harm to the environment; Whereas the release into free circulation in the Community of hydrobromoflurocarbons imported from non-Parties to the Montreal Protocol shall be prohibited one year after the date of the entry into force of the second amendment to the protocol in accordance with Article 8 of the aforesaid Regulation; Whereas the Commission is required under Article 7 (2) of Regulation (EC) No 3093/94 in accordance with the procedure set out in Article 16, to allocate quotas to undertakings that request import quotas; Whereas the Commission has published a notice to importers in the European Community of controlled substances that deplete the ozone layer (2) regarding the same Regulation and has thereby received applications for import quotas; Whereas the Commission published a notice to producers and importers of methyl bromide in the European Community (3) to provide the Commission with details of their historical activities in order to establish the Community consumption of methyl bromide in 1991, 1992 and 1993; Whereas the applications for the production and import quotas of methyl bromide exceed the total quota available under Article 7 (2) by 4,0 %; Whereas the Commission consequently cannot fully satisfy the methyl bromide applications and has to allocate production and import quotas to the applicants, taking primarily the different environmental impact of the potential imports, the individual background of the applicants in importing methyl bromide and the amounts applied for into consideration; Whereas for methyl bromide the allocations of individual quotas to the applicants are to be based on the principles of continuity, equality and proportionality leading from the historical information available from the replies to the aforesaid notice; Whereas for methyl bromide the import quotas are allocated to the primary importers, considered by the Commission to be the importers who deal directly by way of invoicing with the producers outside the Community; Whereas for methyl bromide the procedure by which the primary importers are in receipt of the import quotas shall be the subject of a review during 1995 to establish whether individual Member States consider the system to be equitable in practice; Whereas for hydrobromofluorocarbons in 1995 there are no quantitative limits on imports, under Article 7 (2) of the aforesaid Regulation a quota has nevertheless been given to one company for monitoring purposes; Whereas for hydrochloroflurocarbons consumption quotas of virgin material for dispersive uses have not been allocated at this time in accordance with Article 4 (8) of the aforesaid Regulation; Whereas imports of virgin substances and of substances for possible dispersive uses are potentially more harmful to the environment than imports of reclaimed or recovered substances to be used as feedstock for the production of other substances; Whereas for hydrochlorofluorocarbons import quotas of reclaimed and recovered material are not subject to quantiative limits, requests from some companies have been revised downwards and import quotas given for 1995, with the understanding quotas in 1996 will depend on how close actual imports in 1995 were to the quotas requested and allocated for that year; Whereas import licences shall be issued in accordance with Article 6 of the aforesaid Regulation, after verification of compliance by the importer with Articles 7, 8 and 12; Whereas Article 16 of the aforesaid Regulation sets out the procedure according to which decisions can be taken concerning the implementation of the same Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the committee referred to in Article 16 of the aforesaid Regulation, HAS ADOPTED THIS DECISION: Article 1 1. The amount of methyl bromide controlled by Regulation (EC) No 3093/94 and indicated in group VI of Annex I thereto which may be released into free circulation in the European Community in 1995 and which is produced within the Community or is imported from sources outside the Community shall be 11 530 ODP weighted tonnes. 2. The amount of hydrobromofluorocarbons controlled by Regulation (EC) No 3093/94 and indicated in group VII of Annex I thereto which may be released into free circulation in the European Community in 1995 and which is imported from sources outside the Community shall be 0,03 ODP weighted tonnes. 3. The amount of hydrochlorofluorocarbons controlled by Regulation (EC) No 3093/94 which may be released into free circulation in the European Community in 1995 and which is produced in the Community or which is imported from sources outside the Community shall be 7 655 ODP weighted tonnes. When 80 per cent of this amount has been placed on the market or used for their own account by producers and importers the balance will be subject to quotas as described in Article 4 (8) of the aforesaid Regulation. The Commission will allocate these quotas in accordance with the procedure laid down in Article 16 of the aforesaid Regulation. Article 2 1. The amount of hydrochlorofluorocarbons controlled by Regulation (EC) No 3093/94 and indicated in Annex 1 as reclaimed and recovered which may be released into free circulation in the European Community in 1995 and which is imported from sources outside the Community shall be 814,89 ODP weighted tonnes. 2. The amount of hydrochlorofluorocarbons controlled by Regulation (EC) No 3093/94 and indicated in Annex 1 for feedstock purposes, for destruction by approved technologies or for production transfers in the European Community in 1995 and which is imported from sources outside the Community shall be 654,89 ODP weighted tonnes. Article 3 The allocation of import quotas for methyl bromide, hydrobromofluorocarbons and hydrochlorofluorocarbons during the period 1 January to 31 December 1995 shall be in Annex 3 (1) hereto. The undertakings authorized to import controlled substances in accordance with the quantities set out in Annex 3 are listed in Annex 2. Article 4 This Decision is addressed to the undertakings listed in Annex 2 hereto. Done at Brussels, 17 March 1995. For the Commission Ritt BJERREGAARD Member of the Commission ANNEX 1 GROUP VI Importers of methyl bromide for uses other than quarantine and pre-shipment in accordance with Regulation (EC) No 3093/94 >TABLE> GROUP VI Producer of methyl bromide within the European Community for uses other than quarantine and pre-shipment in accordance with Regulation (EC) No 3093/94 >TABLE> GROUP VII Importer of virgin hydrobromofluorocarbons for other than feedstock uses >TABLE> GROUP VIII Importers of reclaimed and recovered hydrochlorofluorocarbons in accordance with Regulation (EC) No 3093/94 >TABLE> GROUP VIII Importers of virgin hydrochlorofluorcarbons in accordance with Regulation (EC) No 3093/94 for feedstock, destruction or production transfer purposes >TABLE> ANNEX 2 1. ALBEMARLE SA Monsieur K. Willemen avenue Louise 523 B-1050 Bruxelles 2. Aldrich Chemical Co. Ltd Dr C. D. Hewitt The Old Brickyard New Road Gillingham GB-Dorset SP8 4JL 3. ALFA AGRICULTURAL SUPPLIES SA M. W. Paissios 13 Tim Filimonos Street GR-115 21 Athens 4. Bromine & Chemicals Limited Mr M. Kessler 6 Arlington Street St James GB-London SW1A 1RE 5. Cogal SA Monsieur M. Fuzier Boulevard Henri Cahn Gare des marchandises BP 27 F-94363 Bry-sur-Marne Cedex 6. Dehon Service Monsieur C. Brian 26, avenue du Petit Parc F-94683 Vincennes Cedex 7. Elf Atochem Monsieur M. Verhille La DÃ ©fense 10 Cedex 42 F-92091 Paris-La DÃ ©fense 8. Eurobrom BV De Heer V. Levy Postbus 158 NL-2280 AD Rijswijk 9. Friogas SA Sr. D. J. M. Dehon PolÃ ­gono Industrial SEPES Parcela 10 E-46500 Sagunto 10. Great Lakes Chemical (Europe) Ltd Mr C. Musson Ellesmere Port GB-South Wirral L65 4GD 11. ICI KLEA Mr A. J. Elphick PO Box 13 The Heath Runcorn GB-Cheshire WA7 4QF 12. National Refrigerants of America Ltd Mr M. Sweeney Units A5/A6 Electra Park Electric Avenue Witton GB-Birmingham B6 5SH 13. Orchidis/PCB M. Y. Merolle rue Auguste-Perret 11 F-94000 CrÃ ©teil Cedex 14. Refrigerant Products Limited N9 Central Park Estate Westinghouse Road Trafford Park GB-Manchester M3 2ER 15. RhÃ ´ne-Poulenc Chemicals Mr B. Paul PO Box 46 St Andrews Road Avonmouth GB-Bristol BS11 9YF 16. Sigma-Aldrich Chemie GmbH Herrn Dr. G. Backes Geschaeftsbereich Fluka Chemie Messerschmittstr. 17 D-89231 Neu-Ulm 17. Solvay Fluor and Derivates GmbH Herrn F. Grosskopf Hans-Bockler-Allee 20 D-30173 Hannover 18. Sotragal Belgium Monsieur C. Schmid avenue Carton de Wiart 79 B-1090 Bruxelles 19. Uniechemie BV De Heer C. J. L. van der Lande Aruba 21 NL-7332 BJ Apeldoorn 20. United Refrigeration Ltd Mr J. Sweeney Units 14/15 Park Street Aston GB-Birmingham B6 5SH